Citation Nr: 1647841	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  06-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to May 31, 2012.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain from May 31, 2012.

3.  Entitlement to total disability based on individual unemployability.

(The issues of whether new and material evidence has been submitted to reopen a claims of entitlement to service connection for bilateral hip disabilities and seizures; entitlement to service connection for disabilities of the right foot, left foot, and post-traumatic stress disorder; and entitlement to increased evaluations for a right thigh scar, a left thigh scar, right leg peroneal neuropathy, and an acquired psychiatric disorder are addressed in a separate Board of Veterans' Appeals decision.)



REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1993 to February 1996. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In December 2006, the Veteran withdrew his request for a personal hearing before the Board.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704 (e).

The matter was previously before the Board in October 2010 and December 2011.  In October 2010, the Board confirmed the April 2006 denial of the Veteran's claim of entitlement to a rating in excess of 10 percent for his low back disability.  The Veteran appealed the continued denial of his claim to the United States Court of Appeals for Veteran's Claims (Court).  In April 2011, the Court vacated the Board's October 2010 decision pursuant to a Joint Motion for Remand (JMR).  The Court then remanded the claim to the Board to follow the instructions set forth in the JMR.  In December 2011, the Board remanded the claim so that the Veteran could be afforded a VA examination given his complaints of worsening symptoms.

A June 2012 rating decision provided an increased 20 percent rating for the Veteran's lumbosacral spine disability, effective May 31, 2012.  The RO initially denied the Veteran's claim for TDIU in an April 2012 decision; however, as the Veteran's TDIU claim includes that he is unable to work due to his back disability, the claim for TDIU will be addressed with his increased rating back claims.

Additionally, the Veteran currently has other claims pending before the Board.  The Veteran's private attorney representation is limited to the claims for increased ratings for his spine disability and TDIU.  As such, the Veteran will receive two decisions-this decision with private representation, and a second decision addressing the other numerous issues he has pending on appeal.  

The issue(s) of entitlement to a rating in excess of 20 percent for lumbosacral strain from May 31, 2012 and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDING OF FACT

Prior to May 31, 2012, the competent and credible evidence of record showed that the Veteran's lumbosacral strain manifested in forward flexion to 90 degrees; combined range of motions of the thoracolumbar spine to 240 degrees; and no evidence of spasm or guarding severe enough to result in an abnormal gait or spinal contour.  The Veteran has been found to be not credible in reporting his symptoms, severity of his symptoms, or the functional impairment of his disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in December 2005, August 2011, March 2012, and several provided in 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, the claims file contains the Veteran's service treatment records, and post-service treatment records from private and VA providers.  The claims file also contains the Veteran's statements regarding his low back symptoms and Social Security Administration (SSA) records.

The Veteran was provided VA examinations for his low back in September 1995 (a bone VA examination with some limited information on the spine), March 2003 (a spine VA examination), April 2006 (a spine VA examination), and May 2012 (a spine VA examination).  He also had VA and private evaluations which provided information on his spine, to include an August 2011 VA treatment record.  The VA examinations, in the aggregate, provide range of motion testings, statements regarding flare-ups, information about the Veteran's pain and medications, and statements regarding his pain impacting his activities of daily living.  The information provided in the medical records, and VA examinations are sufficient upon which to decide the issue of entitlement to an increased spine rating prior to May 31, 2012.  

The Board is remanding the issue of entitlement to a rating in excess of 20 percent from May 31, 2012 due to conflicting medical information provided in a 2014 spine evaluation form, a 2015 VA examination and a 2016 medical questionnaire.  

Increased Ratings

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

Disabilities of the cervical and thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Formula provides the following ratings, in relevant part as they apply to the thoracolumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine; 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and 

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Diagnostic Code 5293 provides ratings for incapacitating episodes for intervertebral disc syndrome (IVDS) as follows: having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 6 weeks during the past 12 months (60 percent). 

"[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1).

Factual Background and Analysis

As a brief background, the Veteran was injured in service after falling between 20 and 40 feet (different heights are reported throughout the extensive record) from a tree while retrieving a Frisbee.  As a result of the fall, the Veteran suffered bilateral femur fractures and subsequently underwent open reduction internal fixations (ORIF) surgeries to both legs.  His service-connected lumbosacral strain has been noted to be a result of the fall and his service-connected femur impairments.

Early service treatment records from March 1995 included complaints of low back pain, as well as coccyx pain, from his accident.  An April 1995 x-ray series showed that the vertebral bodies were well-aligned and there was no evidence of degenerative disc disease, facet disease, or other significant abnormality.  No fractures were seen.  The impression was a normal lumbosacral spine.

In September 1995, the Veteran was afforded a bone examination.  Although this examination did not specifically focus on his spine disability, it noted that the Veteran complained of low back pain with radiation to his hips.  Physical examination showed mild scoliosis.  He had 75 degrees of forward flexion, "however, 25 degrees of this motion was in the sacrum, so lumbar motion was 50 degrees, hyper-extension at 10 and 15 degrees of bilateral bending, all with pain."  He was tender to palpation, specifically over the mid-lumbar spinous processes.  The Veteran's injury occurred in October 1994, so this examination was within a year of his initial injury and surgeries.

An October 1995 private spine MRI was noted to be "negative."

An October 1995 peripheral nerve examination noted the Veteran had increased sensitivity to light touch.  He reported pain in both legs.  An EMG noted no measured response in the right leg to peroneal and sural nerves.  The official reading the EMG sated that the results were consistent with partial damage to the posterior tibial nerve.  

A February 1998 general medical examination noted the Veteran's complaints of pain that radiated into his hip joints and down his right leg to his great toe.  He had dull ache to occasional sharp pain in his back.  He reported increased pain with squatting, prolonged sitting, standing or walking.  His pain decreased with exercise and stretching.  He had forward flexion to "greater than 85 degrees" when participated in a rectal examination.  He had normal sphincter tone.  On examination of his back, the Veteran had full active range of motion with normal curvature of the spine.  He had tenderness over the lumbosacral spine, without spasms.  He had forward flexion from zero to 110 degrees with a semi-smooth recover; he had extension from zero to 20 degrees without discomfort.  He had lateral bending to the right 40 degrees, and left 45 degrees without discomfort.  He had rotation to the right zero to 30 degrees, and to the left zero to 35 degrees without discomfort.  X-rays of the spine were negative.

In September 2002, the Veteran had an evaluation in conjunction with his claim for Social Security Administration disability benefits.  Regarding his back, he was able to fully forward lumbar flex and touch his toes.  He had a normal lumbar examination with no scoliosis, palpable spasm, or tenderness to deep palpation.  He reported occasional back pain and when asked to indicate the point of discomfort, he noted the iliac crest and the area of the quadratus lumborum symmetrically, suggesting muscular pain.

The Veteran was initially afforded a VA spine examination in March 2003.  X-rays taken in conjunction with the examination were "normal."  He stated he wore a back brace for one week, while working as a shelf stocker at a grocery store.  He otherwise did not use any braces or walking aids.  He reported weakness, pain and an inability to "lift his legs."  He had stiffness in the morning with sitting.  He had pain throughout the entire lower lumbar spine over the bilateral sciatic areas which radiated down his left and right legs.  He had no changes in bowel or bladder function.  He had no dizziness, visual disturbance, numbness, weakness or erectile dysfunction.  He stated he could walk approximately a mile without pain.  He was able to do all activities of daily living himself, including bathing, toileting, dressing, grooming and eating.  On physical examination he had forward flexion of his lumbar spine to 90 degrees, extension to 35 degrees, lateral right to 35 degrees, and lateral left to 45 degrees.  Rotation measurements were not provided.  He was diagnosed with lumbar spine strain.

An April 2003 CT of the spine showed slight spondylosis without canal or foramen stenosis.

A June 2005 VA mental health examination noted the Veteran used marijuana three to four times per day, "in what he portrayed as an attempt to better control his pain."  He felt his pain medications were useful, but that they "allowed him to do too much."  He was able to do his shopping, cooking and cleaning for himself.  

In June 2005, the Veteran was afforded a VA bone examination that included a spine evaluation.  He complained of pain with sitting or when he walks a great distance.  If he lies down too long, it makes his back hurt and feel stiff.  Getting up and moving around makes his back feel better.  Cleaning his house or vacuuming makes his back feel worse.  Bending and squatting also aggravated his back.  He reported his back pain is usually at a 6/10, but the examiner noted the Veteran was able to move/walk about the room, raise himself from the chair without difficulties and sit back down without any difficulties.  Examination of the thoracolumbar spine using a goniometer showed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees and right and left rotation to 30 degrees.  The strength of his legs and arms were 5/5 (normal).  He did not complain of pain during range of motion testing.  

In July 2005, the Veteran asked a VA physician to prescribe him marijuana so that he could say in court that he had a prescription for it, after he was charged with a DUI for marijuana use.  Medical records actually include several requests from physicians for him to decrease or stop marijuana use as he was on several pain medications.  The VA physician refused to prescribe marijuana, and found the request disingenuous since it would be used after the fact in a court case.  

In January 2006, the Veteran went to Hawaii for three weeks to get away from the cold.  The records do not include any complaints about, or concerns about, flying from Idaho to Hawaii and the time he would be seated for the trip.

In April 2006, the Veteran was afforded a second VA spine examination.  The Veteran arrived to the examination room on the third floor in a wheel chair, with a cane and pillow for his back.  When asked about the wheelchair, which was not ordered by any of his providers, the Veteran stated it was easier to use a wheel chair than to walk a long distance.  He got the wheelchair at the front door and rode in it up to the third floor elevator, and the distance from the elevator to the examination room was 20 feet.  He reported no history of urinary, bowel or erectile dysfunction.  He reported weekly back symptom flare-ups lasting less than one day, and of a mild severity.  The examiner noted that there "was no limitation of motion on examination, he was very flexible, getting up out of the chair, moving about the room, bending forward without pain, flexion without pain."  He was noted to take oxycodone and morphine for pain.  When asked about precipitating or aggravating back pain factors, the Veteran's answer was "incongruent and no specifics were identified."  The examiner noted the Veteran had no decreased motion.  He reported mild fatigue, mild stiffness and pain that radiated up the legs into the groin and sacrum, and then into the back.  The examiner noted that the Veteran did not have any limitations on walking due to his back.  He had a normal gait, and there was no measurable difference at mid-thigh or mid-calf to indicate muscle wasting.  He did not have ankylosis, spasm, guarding, pain with motion, tenderness or weakness of the thoracic or lumbar sacrospinalis.  He had active flexion to 90 degrees, extension to 30 degrees, and he had right and left lateral flexion and right and left rotation all to 30 degrees.  The examiner remarked that the Veteran had "excellent range of motion in the lumbar spine; no pain was indicated by the Veteran during the examination.  He refused to heel-toe walk, as he stated he could not do this."  The spinal muscles were taunt, no fasciculations, spasms or pain on palpation.  The "gluteus muscles were strong and taunt as though the veteran works out with weights."  The Veteran was distressed that the examination was not for unemployability.  His pupils were dilated and his responses were hesitant.  The examiner noted that the "integrity of [the Veteran's] answers were questionable."  He had normal muscle strength, normal deep tendon reflexes, and normal sensation in the lower extremities.  An April 2006 x-ray continued to show a normal lumbar spine.  

A July 2006 mental health evaluator noted that the Veteran was "only a fair historian due to slowed thinking, slowed delivery, circumstantiality and tangentiality.  "There have been concerns about [the Veteran] over endorsing symptoms in the past.  But it would be difficult for him to be malingering [his] psychotic symptoms.  Certainly, he seemed to be embellishing some of his pain symptoms during his physical exam.  Unclear as to whether he might also be depressed."  

In August 2007, the Veteran went to Bonner General Hospital emergency room requesting a refill of his pain medications.  He stated he was out of his medication and did not have a prescription for a refill, and that he was transitioning between physicians.  He had been receiving his medication for over a year from Dr. R., and then a short transition to Dr. J.W.; however, when the emergency room contacted Dr. J.W. it was noted that the Veteran "broke his pain contract, and on his last visit, he agreed to taper off medications and was given a tapering dose and ample medications to taper off the medications until a next visit could be established."  The Veteran had an upcoming appointment with Dr. C., who was not available, but his colleague was contacted and it was noted that it was "not appropriate for prescription refills by either the emergency department or any of these physicians at this time."  The Veteran was not in acute narcotic withdrawal at that time.  He was assessed with chronic pain with narcotic dependence and seizure disorder.

In May 2008, private physician C.M.C. noted that given the complex multidrug and multiple diagnoses the Veteran presented with, that the Veteran needed to have any changes in his medicine regimen made by a specialist, either a neurologist or a pain management specialist.  Dr. C. noted that the Veteran was "concerned about his pain being out of control" but that he also was able to "ambulate about independently in the room today."

A September 2008 VA psychiatric in patient discharge summary noted that the Veteran became calmer and more organized as the days progressed in in-patient treatment.  "However, the patient was focused on getting more pain medicine."  He was asking for 90 mg of morphine a day, when his physician would only give him 30 mg.  "He did not appear [to be] in any acute distress.  Frequently he would be sitting in his room with his feet up on the desk reading and yet would later come to me and complain about the need for more morphine."  After the nurses found a bottle of pills in his room that he apparently had been concealing, and confiscated them, he Veteran left against medical advice.  

In September 2008, private physician C.M.C. noted that the Veteran discontinued taking Cymbalta after a week and was using hydrocodone to "augment" his morphine use.  Objectively, the Veteran was cooperative and in no acute distress.  He was able to move about the examining room unassisted, get down off the examination table, stoop over and pick something up off the floor and sit down in a chair without any pain behavior, and is fully ambulatory."  

In October 2008, the Veteran was switched from oral pain medications to Fentanyl 25 mcg/hr patches, but stated he still had breakthrough pain and had used all of his additional oral pain medication.  Private physician C.M.C. increased his Fentanyl to 50 mcg/hr despite the Veteran's statements that the patch made him restless, unable to sleep and made his "skin crawl."  

In June 2010, the Veteran sought narcotic pain medication from a VA physician; however, testing revealed that he had marijuana in his system and the physician did not want to prescribe narcotic pain medication under those circumstances.  The Veteran informed her that a private physician had prescribed marijuana use for him.  She stated that she was willing to offer the Veteran narcotic pain medication if he could provide written information on the physician who prescribed marijuana or a marijuana prescription.  The record does not indicate that the Veteran ever responded to the VA physician's request for this information.

Additionally, in June 2010, the Veteran again visited the Bonner Regional Hospital emergency room seeking pain medication.  He stated he recently returned to Idaho from Hawaii and usually takes morphine and "narco" for pain but has almost run out.  He stated he went to K.R. a month ago and got a "months' worth of medicine," and went to "BAIC" last night and got a weeks' worth of medication.  He also went to the VA this week, but because he tested positive for marijuana they would not fill his prescription for him.  On physical examination, he was not in acute distress and he had a normal back examination.  He complained of chronic bilateral hip and leg pain.  Nurse explained that they would not "'refill' narcotics" and the Veteran stated he did not want to "waste his time if [they] weren't going to prescribe for him" so he left without waiting for discharge.

In January 2011, a private PA-C record noted the Veteran reported chronic pain of 8 to 9 out of 10, and after use of OxyContin his pain was a 3/10.  After additional Hydrocodone his pain lowered to 2/10.  He stated he tried to do all his daily activities in the morning and early afternoon because by mid-day his pain increased and he was fatigued.  "He then tries to spend his day doing desk work or writing music."  D.F., PAC, wrote that it was her opinion that the Veteran was "unable to perform consistently with a daily job that has specific requirements physically."  She also believed he would be unable to perform a job "psychologically, due to the amount of narcotics he takes to control his pain level."

An undated SSA functional assessment and interview included the notation of the interviewer that although the Veteran stated he was in a lot of pain and could not sit, stand or walk for very long or he "would be in extreme pain," that he "seemed to be ok the time he was sitting in the office.  He did get up to go outside once, but [the interviewer] did not notice" an antalgic gait.

In August 2011, the Veteran complained of pain in his right foot and toes, in the arch of his right foot and up into the calf and then on to his "statica and buttocks."

In August 2011, the Veteran sought VA treatment for increased lumbar spine pain.  On evaluation, his lumbar spine was flat with no intervertebral tenderness.  He had no spasms or atrophy.  His movement was severely reduced secondary to pain.  His "forward lean" was 45 degrees and he "stated he could go farther but that pain stopped him.  He did go another 10 degrees with encouragement.  Therefore, his forward flexion was 45 to 55 degrees."  His extension was to 20 to 25 degrees.  He had a strong heel to toe walk and he could squat to sit on a chair.  His muscle tone was good and his gait with a cane was steady.  The Veteran stated that "Medicare won't pay for his M.S. Contin, but if he was to get the M.S. in the extended form and took the same amount of morphine in the 24-hour period, then he could have the relief he needs and the state will pay for it.  [The physician] told [the Veteran] that when he came to this office on high doses of M.S. that [the physician] would tolerate prescribing a certain amount of medications.  Since then [the physician] seemed to gradually increase his dose."  The VA physician indicated his discomfort in extending the number of narcotics prescribed to the Veteran beyond their initial agreement.  The physician stated that, at this visit, he would provide the Veteran with 90 M.S. Contin 100 mg doses and "NO other narcotics" (capitalization is included in the original medical record).  The Veteran was informed that if he stopped attending physical therapy or if he tested positive for marijuana he would no longer receive medications, and that after he completed a certain amount of therapy his pain medications would be decreased.

A March 2012 private treatment record from Dr. J.S.I., pain management noted the Veteran's complaint of low back pain on both sides with radiation to both legs.  He stated the pain was "aching."  His pain "moderately limit[ed] activities."  The pain was also described as "moderate."  He stated that activity, sitting, standing or walking exacerbated his pain.  He reported bowel and bladder disturbance; however, this was not described.  He reported that his 100 mg of M.S. Contin worked "very well" and that he was "very satisfied with the progress he had made."  During evaluation, he had no back pain, no paresthesias, no anxiety, no depression, no anxiety, no insomnia and no suicidal ideation.  He was noted to have painful lumbar muscles with flexion, and "51-75 percent flexion."  This percentage of flexion was not provided in degrees.

On May 31, 2012, the Veteran was afforded another VA spine examination.  The examiner noted that all x-rays of the Veteran's spine during the time of his 1994 accident and since have been negative.  The Veteran reported that prolonged sitting, prolonged standing, and walking more than 2 blocks caused spasm and pain in his low back.  He also reported flare-ups of pain lasting from a few minutes to approximately an hour, including sharp pain that "comes and goes and lasts approximately 10-20 seconds."  He stretched frequently and took morphine to reduce his pain.  He reported he no longer smoked marijuana for pain relief.  The Veteran had forward flexion to 60 degrees, with pain at 60 degrees.  He had normal extension of his spine to 30 degrees.  After repeat range of motion testing, his flexion remained to 60 degrees.  The Veteran had bilateral sacroiliac joint non-radiating tenderness with palpation, but he did not have guarding or spasm.  Muscle strength testing was normal except for his right ankle dorsiflexion and right great toe extension, which were 3/5 (active movement against gravity).  He had no muscle atrophy.  His knee and ankle reflex evaluations were hyperactive without clonus.  His sensory evaluation noted decreased sensation of the upper anterior thigh (L2), thigh/knee (L3/4), lower leg and ankle (L4-S1) and foot toes (L5).  He had negative straight leg raise tests and was found to not have radiculopathy associated with his spine condition.  He did not have intervertebral disc syndrome.  It was noted that the Veteran had some numbness to his legs and feet as a result of his fall, but that it was not consistent with spine-related radiculopathy, and the examination did not elicit radiculopathy stemming from his back strain.  The examiner noted that x-rays did not reveal arthritis.  Regarding the impact of his spine on his employability, the Veteran stated he had daily flare-ups of pain that caused spasm and he could not do strenuous activities due to his back, hip and thigh pain.  The examiner noted that there was no evidence of any abnormal spinal disc condition and that his numbness in his legs was not consistent with radiculopathy caused by disc abnormalities, but was consistent with trauma-related nerve damage from his femur injury and surgery.  Straight leg raise tests were negative and deep palpation of the sciatic nerve did not elicit any radiculopathy.  The Veteran described his nerve pain as starting in his thigh/groin and again in his calf.

Although this Board decision will only address the issue of an increased rating prior to May 31, 2012, some medical and lay information from after May 31, 2012 is pertinent and will be presented as well.

In May 2013, the Veteran reported he was interested in VA contracted methadone program.  He had one dose of morphine left and he had abused his medications and had other doctors prescribing it as well.  When told he would have to go to the clinic early in the morning six days per week, the Veteran was not interested.  He was going to transition from morphine to Suboxone, and he was told he may need to transition in a hospital.

Also in May 2013, the Veteran called the VA and stated he was suicidal.  A nurse spoke with him and "he basically was not suicidal," but was angry that his morphine was "being taken away."  He was in pain and felt discouraged.  "He admits that after 2 years of 'double dipping,' getting meds from private and VA and not only was on double the doses he was also shooting his medications."  He argued his physician was paid by the drug companies to prescribe "subutox" and was "discouraged" that he would not be prescribed narcotics.   The evaluator noted that he Veteran was comfortable talking about pain and medications, but not much else.  "He seems to be system savvy enough to use the word suicide to get his needs met, as he has no intent or plan and no desire to hurt himself as long as he gets his way re his pain medication."

A June 2014 VA treatment note indicated that the Veteran's pain on touch and paresthesias were abnormal sensations caused by his peroneal nerve disorder.  

A September 2014 spine evaluation form filled out by a VA physician noted that the Veteran had "intervertebral disc herniations [which] occurred during initial injury, leg length discrepancy due to ORIF and femur fractures along with development of bilateral hip contractures [that] have more likely than not resulted in mechanical back pain and scoliosis."  He also noted that the Veteran "would more likely than not...have early onset degenerative disc disease and spondylosis."  Additionally, the physician found that the Veteran's radicular pain was due to his low back disability, but that his numbness and paresthesias were due to his nerve damage from his leg.  The physician then assessed moderate right lower extremity sciatic nerve radiculopathy.  The Veteran denied other neurological abnormalities, to include of the bladder and bowel.  

A December 2015 VA spine examination noted the Veteran's symptoms of paresthesias and numbness of the right lower extremity, as well as burning and throbbing pain were due to radiculopathy.  The examiner assessed mild right sciatic nerve radiculopathy.  

A September 2016 private back questionnaire filled out by Dr. J.M. noted the Veteran did not have radicular pain or other radicular symptoms.  

As noted in the introduction, in 2010 the Board denied the Veteran's claim for a rating in excess of 10 percent for his lumbosacral strain.  This decision was appealed, vacated and remanded.  The Joint Motion for Remand (JMR) found that the Board's statement of reasons and bases was inadequate because it failed to consider lay evidence.  Specifically noted in the JMR, the Board did not consider the Veteran's substantive appeal where he stated he experienced an abnormal gait and limited range of motion, and that he had flare-ups of symptoms resulting in significant weakness and daily spasms when his morphine started to wear off, with pain of a moderate to severe severity.  The JMR directed that the Board should acknowledge the lay evidence of record and make a finding as to the Veteran's competency and credibility in determining whether the Veteran is entitled to a higher rating.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds that the Veteran's statements regarding the severity of his symptoms and the functional impact of his disabilities are not credible.  As laid out in the records above, the Veteran was exaggerating his pain level in his pursuit of increased narcotic pain medications from various private and VA providers.  He was noted by an SSA interview, a VA psychiatric care provider, and VA examiners to be able to perform physical activities that should have been outside his ability given his reports of pain and limitations (having his feet up on a desk reading, being able to sit and write music and poetry for the "second half" of the day, flying to and from Hawaii without complaint, moving about examination rooms, getting up and down from chairs, and on and off examination tables with ease).  While it is not possible for the Board to determine when the Veteran began to exaggerate so as to procure more narcotic pain medication, it is evident that he was seeking additional medication in at least 2008, if not earlier.  In 2008, the Veteran was provided increased Fentanyl despite the physician prescribing the medication noting that the Veteran was able to move about the room easily and without objective pain.  Indeed, by 2013, the Veteran admitted that he was "double-dipping" by seeking pain medication from various physicians without informing them of the true extent of the medication he was taking.  Not listed in this decision, but that will be addressed in the other decision, the record also contains exaggerations and potential lies from the Veteran to other treatment care providers-specifically, the Veteran's statements regarding being in a coma after his initial injury and changes in his statements regarding his childhood and life prior to service in relation to his psychiatric symptoms.  Given the above, plus quite a bit more in the claims file records that will not be added to this list for brevity's sake, the Board finds that the Veteran is not a credible reporter of his symptoms, their severity, or the functional limitations he has as a result.

Turning to the medical evidence of record prior to May 31, 2012, the Board notes that the following forward flexions were reported: 110 degrees (1998), 90 degrees (2003), 90 degrees (2005), 90 degrees (2006), 45 degrees (2011) and 60 degrees (2012).  The Board finds that the range of motion findings in 2011 are not credible.  The VA physician noted that the Veteran would forward flex to 45 degrees before stopping himself and reporting that pain stopped him from going further.  The VA physician was able to "encourage" the Veteran to provide an additional 10 degrees to 55 degrees.  However, as noted above, the Board does not find the Veteran's self-limiting based on pain to be a credible indication of his actual range of motion/functional impairment.  In this same treatment record where he stated he could not forward flex to greater than 45 degrees he went into a lengthy conversation with the VA physician about how the physician needed to order him specific narcotic pain medications in specific doses (and slow-release) so that Medicare would pay for it.  He described that he would be using the prescription he was seeking from the VA physician (M.S. Contin) in addition to morphine.  The VA physician noted that the Veteran had "gradually increased" his pain medication dose past the dose that the VA physician had initially stated was the extent of what he was comfortable.  Despite that the majority of the treatment note was dedicated to, essentially, "negotiating" for narcotic pain medication, the VA physician did not provide insight into his belief in the Veteran's range of motion.  Given that VA treatment records after 2011 included the May 31, 2012 finding of flexion to 60 degrees, a December 2015 VA examination finding flexion to more than 80 degrees, and a September 2016 private back questionnaire showing flexion to 70 degrees, the Board finds that the 2011 range of motion findings are not credible.  Notably, a 2014 spine evaluation form filled out by the same VA physician indicated the Veteran had flexion limited to 30 degrees.  However, this limited range of motion is not corroborated by the other VA and private evaluations.

With removal of the 2011 finding of flexion limited to 45 degrees due to a lack of credibility in the determination of that range of motion, the other ranges of motion prior to May 31, 2012 do not support a finding that a rating greater than 10 percent is warranted.  His forward flexion was greater than 85 degrees 1998, 2003, 2005 and 2006.  A 20 percent rating is not warranted unless he had forward flexion greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  During his 2006 examination, his combined range of motion was 240 degrees.  His 2003 examination results did not include rotation measurements, but his combined remaining measurements were 204 degrees.  Additionally, although the Veteran has reported spasms in his spine during flare-ups, they have not been objectively noted by a medical provider.  The Veteran has an abnormal gait; however, treatment records show that he has leg length discrepancy and right lower extremity peroneal nerve disability resulting in claw foot on the right which result in his abnormal gait.

Next, the Board notes that there is some question as to whether the Veteran had radiculopathy related to his spine disorder in the treatment records from May 31, 2012 onward.  Records prior to May 31, 2012 do not include a diagnosis of radiculopathy.  Treatment records include statements from the Veteran both that his pain begins in his feet and radiates up to his "sciatica" and back, that it starts in his hips and radiates down to his feet, and that his pain starts in his low back and radiates down to his feet.  Again, the Board has found that the Veteran is not a reliable historian or reporter of his symptoms.  He has been service connected for a right lower extremity peroneal nerve disability.  This diagnosis has been made by a number of medical professionals, and was initially provided in 1995 after an EMG.  The Veteran is currently service-connected for his right peroneal nerve disability and he is appealing his current rating.  As his reports of pain, numbness, and paresthesias, as well as the objective findings of sensory, deep tendon reflexes, and muscle strength changes relate to his right leg, and he is currently already service-connected for a right leg nerve disability, a separate rating is against the pyramiding statute.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's lumbar spine disability.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such exceptional disability pictures that the available schedular evaluations for the service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatologies and provide for more severe symptoms than shown by the evidence during the periods in question; thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

His symptoms are fully contemplated by the rating schedule.  The rating schedule provides a basis for higher evaluations, however the lumbar spine does not meet those criteria for the period prior to May 31, 2012.  The Veteran has reported a number of functional impairments associated with his low back pain; however, the Board has found that the Veteran is not credible in reporting his symptoms, severity, or functional limitations.  The Veteran has a claim for TDIU pending which would address the aggregate functional impairment of his disabilities as related to his employability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to May 31, 2012, is denied.


REMAND

As noted above, since the May 31, 2012 VA spine examination three evaluations have been added to the claims file.  A September 2014 evaluation form filled out by a VA physician, a December 2015 VA examination, and a September 2016 private spine evaluation.  All three examinations have provided widely different range of motion findings.  

The 2014 evaluation included that the Veteran had spasms in his low back, and his forward flexion was limited to 30 degrees on examination.  The VA physician also noted that the Veteran's forward flexion was limited to 5 degrees during a flare-up of symptoms; however, he did not indicate if the Veteran had a flare-up during the examination or if the 5 degrees was an estimate based on the Veteran's indications.  Additionally, the VA physician noted the Veteran had IVDS and had been prescribed bedrest for one week in the prior year.  Available VA treatment records did not reveal the prescribed bedrest listed in the 2014 evaluation.

The 2015 examination provided four separate forward flexion ranges of motion: 84 degrees, 83 degrees, 82 degrees and 81 degrees.  The examiner indicated that the 83, 82 and 81 degrees findings were taken after repeat range of motion testings.  Additionally, the examiner selected that contributing factors to the Veteran's disability were "less movement than normal due to ankylosis, adhesions, etc."  However, the examiner noted the Veteran did not have ankylosis and adhesions were not listed in the examination report.  The examiner found that the Veteran did not have IVDS. 

The 2016 private evaluation noted the Veteran had forward flexion to 70 degrees and that a flare-up of symptoms resulted in flexion limited to 30 degrees.  However, in the same report, the private physician noted that the Veteran did not have a flare up during the examination and that it was not feasible to estimate the range of motion lost during a flare up of symptoms.  He found that the Veteran did not have IVDS.

In addition to the range of motion and IVDS discrepancies between the 3 examinations, there is also an indication of radiculopathy.  The 2016 physician stated that there were no radicular symptoms, the 2015 examiner diagnosed mild sciatic radiculopathy, and the 2014 VA physician diagnosed moderate right lower extremity sciatic nerve radiculopathy.  Given the above, the Board finds that a remand for an additional examination, with attention to the difference in evaluations from 2012 to the present, is warranted for an adequate evaluation of the Veteran's current lumbar spine disability.

Ongoing treatment records should also be obtained.  The Veteran's claim for TDIU is inextricably intertwined with the Veteran's increased spine claim, and with some of the other increased rating and service connection claims that are addressed in his other decision provided this date.  Again, two decisions are being provided because the private representative listed above is limited in his representation to increased spine ratings and TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records.

2.  Schedule the Veteran for a VA spine examination.  The examiner should review the claims file, including this REMAND, in conjunction with interview and examination of the Veteran.  

The examiner should specifically address whether the Veteran has lumbar spine radiculopathy.  If the Veteran has lumbar spine radiculopathy, then the examiner should describe the symptoms of radiculopathy compared to the Veteran's service-connected peroneal nerve disability.

The examiner should address the difference in the examinations from 2012, 2014, 2015 and 2016; this should include whether the Veteran has IVDS, and his range of motion findings.

Any opinion expressed must be supported with an explanation/rationale.

3.  If the benefits sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


